Citation Nr: 0127500	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  98-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.

2.  Entitlement to service connection for bilateral 
subcutaneous mastectomies.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased disability rating for 
migraine headaches, currently rated as 30 percent disabling.

5.  Entitlement to an increased disability rating for 
hypertension, status post myocardial infarction, currently 
rated as 30 percent disabling.

6.  Entitlement to an increased disability rating for right 
carpal tunnel syndrome, currently rated as 10 percent 
disabling.

7.  Entitlement to an increased disability rating for asthma, 
currently rated as 10 percent disabling.

8.  Entitlement to an increased disability rating for 
irritable bowel syndrome, currently rated as 10 percent 
disabling.

9.  Entitlement to an increased (compensable) disability 
rating for residuals of left foot bunionectomy and ostectomy, 
with bilateral hallux valgus.

10.  Entitlement to a total disability rating for 
compensation purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the RO.  The veteran 
appealed the RO's November 1997 decision with regard to the 
ratings assigned for right carpal tunnel syndrome, asthma, 
migraine headaches, a bilateral foot condition, irritable 
bowel syndrome, and hypertension; and the denial of service 
connection for left carpal tunnel syndrome and tinnitus.  She 
continued her appeal of the rating for migraine headaches 
after the RO increased the rating in a decision issued in 
February 1999.  She continued her appeal of the rating for 
hypertension as the RO revised that rating in decisions 
issued in February 1999, March 1999, and July 2000.  She 
appealed the RO's March 1999 rating decision denying service 
connection for bilateral mastectomies and denying a total 
rating based on individual unemployability.

The claims for increased ratings for right carpal syndrome, 
asthma, and left and right foot disorders will be addressed 
in a remand that follows the Board decision on the other 
issues on appeal.


FINDINGS OF FACT

1.  Left carpal tunnel syndrome began during active service.

2.  Bilateral subcutaneous mastectomies were partly due to 
service-connected fibrocystic breast disease.

3.  Tinnitus began during active service.

4.  The veteran has completely prostrating migraine headaches 
more than once per week.

5.  The veteran has hypertension which requires continuous 
medication.  She had a myocardial infarction in July 1998.  
Her diastolic blood pressure is predominantly less than 100.  
Stress testing reveals a METs level of 10.1.

6.  The veteran's irritable bowel syndrome is manifested by 
frequent, unpredictable episodes of diarrhea, requiring 
constant use of a pad.

7.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of her service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Left carpal tunnel syndrome was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Bilateral subcutaneous mastectomies are proximately due 
to service-connected fibrocystic breast disease.  38 C.F.R. § 
3.310(a) (2001).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  The criteria for a 50 percent disability rating for 
migraine headaches have been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001).

5.  The criteria for a rating in excess of 10 percent from 
April 1997 for hypertension have not been met.  Hypertension, 
status post myocardial infarction, was 100 percent effective 
from July 1998, and it was no more than 30 percent disabling 
from December 1998.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.104, Diagnostic Codes 7006, 7101 (2001).

6.  The criteria for a 30 percent disability rating for 
irritable bowel syndrome have been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.114, Diagnostic Codes 
7319 (2001).

7.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 C.F.R. § 4.16 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

No pertinent disorders were noted when the veteran was 
examined in January 1974, prior to entry into service.  She 
commenced active duty in June 1974.

The veteran's service medical records reflect that, from 1974 
through 1997, she received treatment for intermittent skin 
discomfort, with hives.  She was diagnosed with chronic 
urticaria.  She was seen in June 1975 for abdominal pain, 
back pain, and severe headaches.  She was seen in December 
1975 for recurrent earaches, diagnosed as external otitis.  
She was seen for abdominal pain on a number of occasions in 
1975 through 1978.  Examiners diagnosed gastroenteritis and 
gastroesophageal reflux.

The veteran was seen in September 1979 for viral 
gastroenteritis.  She was seen in November and December 1979 
for recurrent diarrhea and constipation.  The examiner's 
impression was spastic colon.  In February 1980, she 
underwent abdominoplasty to repair diastasis of the rectus 
abdominis muscles.  She was seen for gastroenteritis in 
November and December 1980.

Medical records reflect that the veteran was in a motor 
vehicle accident in June 1981.  She was noted to have 
bruises, and problems affecting the neck and right leg.  
Treatment notes from August 1981 through October 1981 contain 
reports of neck pain, with some radiation to the left upper 
extremity.  Examiners diagnosed cervical strain.  Beginning 
in March 1982, the veteran underwent physical therapy for her 
neck pain.  She was also noted to have headaches.  Notes from 
May through July 1982 reflect ongoing cervical spine pain, 
with radiation of pain into the right arm, and a tingling 
sensation in the fingertips of the left hand.  Treatment 
notes from June 1982 reflect cramping abdominal pain and 
gastroenteritis.  In August 1982, she was seen for corns on 
her feet.  The examiner found lesions at the third, fourth, 
and fifth toes of the left foot, and the fifth toe of the 
right foot.  Surgery was planned.

In January 1983, the veteran was seen for pain in her 
shoulders, with diminished sensation in the middle three 
fingers of each hand.  In February 1983, she reported ongoing 
numbness in her fingers, with neck pain.  The examiner's 
impression was possible bilateral carpal tunnel syndrome.  In 
April 1983, the veteran reported abdominal pain and mild 
bouts of diarrhea.  The examiner's impression was irritable 
bowel syndrome.  In May 1983, a treating orthopedist listed a 
diagnosis of chronic cervical muscle strain, of intermittent 
intensity.  In November 1983, the veteran was seen for 
abdominal cramping, diagnosed as viral gastroenteritis or 
spastic colon.

Treatment notes reflect that the veteran was seen for 
dysmenorrhea in 1984 and 1985.  Treatment notes from January 
1984 reflect ongoing problems with shoulder and neck pain and 
gastritis.  She was seen in February 1984 for abdominal 
cramping and diarrhea, and for bronchitis.  Audiometric tests 
performed in March 1984 revealed auditory thresholds at the 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz 
ranging between 30 and 50 decibels in the left ear, and 
between 10 and 25 decibels in the right ear.  She was seen in 
April 1984 for bronchitis.  Upper gastrointestinal X-rays 
taken in August 1984 showed mucosal thickening of the 
duodenal bulb, without clear evidence of a duodenal ulcer.  
The radiologist's impression was peptic duodenitis.  She was 
seen on a number of occasions in August 1984 through January 
1985 for abdominal pain, diagnosed as duodenitis and 
irritable bowel syndrome.

Sinus X-rays taken in April 1985 showed evidence of rhinitis 
and frontal sinusitis.  She was seen for abdominal pain in 
August 1985.  Upper gastrointestinal x-rays showed evidence 
of gastroesophageal reflux.  She was again seen for abdominal 
pain in January and February 1986.  She was seen on a number 
of occasions in February and March for a productive cough, 
sinus congestion, difficulty breathing, and headaches.  
Examiners' impressions included sinusitis and bronchitis.  In 
June, July, and August 1986, the veteran reported headaches, 
sinus pressure, sore throat, and coughing.  Examiners' 
impressions included allergic rhinitis, sinusitis and acute 
bronchitis.

In September 1986, the veteran reported an episode of 
numbness and drawing up of the fourth and fifth digits of her 
right hand.  She reported that she also had had a headache 
all day.  The examiner's assessment was transient right ulnar 
neuropathy.  In November 1986, the veteran was seen for sinus 
congestion, nausea, and abdominal cramping.  The examiner's 
impression was sinusitis.

On examination in December 1986, the veteran's blood pressure 
was 120/80.  Audiometric testing performed in December 1986 
revealed auditory thresholds at the frequencies of 500, 1000, 
2000, 3000, 4000, and 6000 Hertz ranging between 20 and 45 
decibels in the left ear, and between 5 and 15 decibels in 
the right ear.  The examiner noted progressive high frequency 
hearing loss in the left ear, related to sinusitis.

In January 1987, the veteran was seen on at least two 
occasions for gastrointestinal pain and diarrhea.  In 
February 1987, she reported chest pain, and shortness of 
breath upon exertion.  She was given medication for chest 
pain, and the medication was changed after she developed 
headaches after taking the first medication.  In March 1987, 
she was seen for congestion and chest pain.  She was seen for 
sinus, pain, headache, and cough in April and May 1987, with 
a diagnosis of sinusitis.  She also reported swelling in the 
fingers, body aches, and abdominal cramps during treatment 
visits in May 1987.  Sinus X-rays taken in May 1987 and 
August 1987 did not show radiographic evidence of sinusitis.  
She was seen in August 1987 for a severe, persistent 
headache.  She was seen in September 1987 with nausea, 
vomiting, abdominal pain, and neck pain.  In October 1987, 
she reported pain in her toes.  She indicated that she had 
previously had surgery on her feet.  October 1987 X-rays of 
the feet showed previous resection of the left third and 
fifth proximal phalanges.  The X-rays showed minimal bunion 
deformity on both feet, with no significant hallux valgus.  
In November 1987, she was seen for vomiting, abdominal pain, 
and chills.

In January 1988, the veteran was seen for headache, sore 
throat, and stomach cramps.  In February 1988, she was seen 
for congestion in the sinuses and chest.  In a November 1988 
medical report, it was noted that the veteran had chronic low 
back pain, chronic duodenitis, and chronic sinusitis.  She 
was seen in November 1988 for stomach ache and headache.

In August 1989, the veteran was seen for nausea, stomach 
cramps, diarrhea, and headache.  In September 1989, she was 
seen for low back pain, upset stomach, and headache.  In 
November and December 1989, she was seen for sinusitis.

In January 1990, the veteran was seen for headaches, sinus 
tenderness, and stomach cramps.  In February 1990, she 
reported pain in the toes of her left foot.  She indicated 
that she had undergone foot surgery in 1982, but that pain in 
her foot had worsened recently.  The examiner found that she 
had hallux limitus.  She was seen in March 1990 for abdominal 
cramps, nausea, and headaches.  In April 1990, she was seen 
for sinus congestion and headache.  X-rays of the sinuses 
taken in April 1990 did not show any abnormality.  In May 
1990, she was seen for aches in joints and muscles throughout 
her body, and swelling of the feet and hands.

In June and July 1990, the veteran was seen for lower 
abdominal pain, also described as chronic pelvic pain.  She 
was found to have a symptomatic cystocele, and symptomatic 
uterine prolapse.  She was also seen in June 1990 for nausea, 
diarrhea, and abdominal cramps.  In June and July 1990, she 
was evaluated for possible hereditary angioedema.  One 
examiner opined that she might have fibromyalgia.  In July 
1990, she was seen after she slipped and fell, landing on her 
buttocks.  She reported that bilateral shoulder pain had 
developed hours later.  On examination, there was spasm and 
tenderness of the trapezius muscles bilaterally.  There was 
no lumbar tenderness or spasm.  In July 1990, she was 
diagnosed with seasonal allergic rhinitis, non-allergic 
rhinitis, and maxillary sinusitis.

In August 1990, the veteran was seen for loose stools, 
nausea, and abdominal cramping.  Later in August 1990, she 
underwent surgery that included hysterectomy, repair of 
cystocele and rectocele, and cystourethropexy.  Treatment 
notes from October 1990 reflected that she had chronic 
rhinitis and chronic migraine headaches.  In November 1990, 
she was treated for bronchitis.  Sinus X-rays taken in 
November 1990 did not show any significant abnormalities.  
She was seen in December 1990 for headaches, sometimes 
accompanied by nausea.

The veteran was seen in February 1991 for headaches, nausea, 
diarrhea, and vomiting.  She was seen in March 1991 for 
diarrhea, abdominal pain, and dizziness.  She was found to 
have an umbilical hernia.  In April 1991, she underwent a 
surgical hernia repair.  In June 1991, she was seen for 
headache, nausea, diarrhea, and intestinal cramps.  In July 
1991, she was seen for chest congestion and headaches.  In 
August 1991, she was seen for headaches and breathing 
difficulty.  She was also seen in August 1991 for tenderness 
and a lump in her right breast.  Mammography of both breasts 
revealed a two by three millimeter density in the right 
breast.  Ultrasound performed in September 1991 showed at 
least three simple cysts in the right breast.  She was also 
seen in September 1991 for nausea, diarrhea, nasal 
congestion, and headaches.  Notes from October 1991 indicate 
that she was under treatment for a chronic sinus problem, 
migraine headaches, nausea, diarrhea, and abdominal pain.  In 
November 1991, she received outpatient treatment for migraine 
headaches, sore throat, and nausea.

Treatment notes show that the veteran received ongoing 
treatment for migraine headaches in 1992 through 1996.  In 
addition to migraine headaches, problems treated in January, 
February, and March 1992 included abdominal cramps, and 
worsening pain in the left foot.  She was noted to have 
hallux valgus of the left foot, and capsulitis of the left 
third metatarsal.  In April 1992, she had surgery on her left 
foot, to remove a floating bunion on the left third toe.  
After the surgery, she was provided crutches.  She was also 
seen in April 1992 following episodes of heart palpitations.  
Her blood pressure was measured as 130/90.  She was seen in 
April 1992 for chronic rhinitis.  Also in April 1992, she was 
diagnosed with minor carpal tunnel syndrome of the right 
wrist.  In July 1992, x-rays showed that her left foot was 
status post bunionectomy and status post ostectomy of the 
third and fifth proximal phalangeal heads.  She was also seen 
in July 1992 for nausea, abdominal discomfort, and reflux 
symptoms.  In August 1992 she was seen for acute 
gastroenteritis and acute bronchitis.  In September 1992 and 
October 1992, it was noted that she had fibrocystic disease 
of the breasts.  Mammography did not reveal any malignancy.  
In December 1992, she was seen for acute gastroenteritis and 
an upper respiratory infection.

Treatment notes reflect that, between 1993 and 1995, the 
veteran received mental health treatment.  In February 1993, 
it was noted that she was on medication for hypertension.  In 
April 1993, the veteran reported having vertigo and tinnitus.  
She reported that the tinnitus was in the left ear only, and 
that it had been present intermittently for many years.  
Audiometric testing performed in April 1993 revealed auditory 
thresholds at the frequencies of 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz ranging between 5 and 15 decibels in each ear.  
In May 1993, she was seen for a lump in her right breast.  A 
biopsy was performed, and she was found to have fibrocystic 
changes.  In November 1993, she was seen for nausea, 
vomiting, diarrhea, and sinusitis.

The veteran was seen in January 1994 for nausea, vomiting, 
diarrhea, and abdominal cramping.  Treatment records reflect 
that the veteran was in a motor vehicle accident in January 
1994.  After the accident, she was seen for pain in the right 
side of the neck and upper back.  She was found to have 
cervical strain.  She was seen for ongoing neck pain in 
February and March 1994.  In April 1994, she was seen for 
ongoing pain in her left foot.  In June 1994, she reported 
pain in both feet, worse in the left.  She was also seen for 
nausea and symptoms of carpal tunnel syndrome.  X-rays of the 
veteran's cervical spine taken in June 1994 showed no 
significant abnormalities.  Mammography performed in June 
1994 did not show any evidence of malignancy.

In August 1994, she was seen for dyspepsia with 
gastroesophageal reflux.  She was found to have irritable 
bowel syndrome, and increased hypertension.  Also in August 
1994, she was found to have a ganglion cyst of the right 
wrist.  Nerve conduction studies were performed in September 
1994, and she was diagnosed with right carpal tunnel 
syndrome.  She was seen in October 1994 for ongoing reflux 
and abdominal discomfort, assessed as probable irritable 
bowel syndrome.  X-rays of the veteran's feet taken in 
October 1994 showed that the left foot was status post 
bunionectomy and status post ostectomy of the third and fifth 
proximal phalangeal heads.  The left foot appeared unchanged 
from previous x-rays in July 1992.  The right foot was 
unremarkable.  X-rays of the right wrist taken in October 
1994 were within normal limits.  In November 1994, she 
underwent surgery on her right wrist.  She was given a 
profile for limited lifting with her right hand, due to 
carpal tunnel syndrome.  She was seen in December 1994 for 
nausea and flu-like symptoms.  Sinus X-rays taken in December 
1994 x-rays showed evidence of early left maxillary 
sinusitis.  

In February 1995, the veteran was seen for acute 
gastroenteritis with flu symptoms.  In March 1995, she was 
noted to have a history of reactive airway disease and 
asthma.  In July 1995, she was seen for nausea, vomiting, and 
nasal congestion.  She also had ongoing pain in her left 
foot, assessed as bursitis.  July 1995 records also reflect 
renewed pain and numbness in the right wrist.  In August 
1995, mammography showed masses consistent with simple benign 
cysts in the right and left breasts.  She had a biopsy and 
removal of a ruptured cyst in the right breast in September 
1995.  The cyst was found to be benign.  Also in September 
1995, she was noted to have asthma.  In November 1995, she 
was seen for nausea, vomiting, and head congestion.  It was 
reported that asthma was being treated with medication.

In January 1996, the veteran reported numbness in both hands, 
worse in the right.  Also in January 1996, she was noted to 
have palpable right breast lesions, consistent with 
fibrocystic disease.  It was noted that she was concerned 
about cancer, and was considering subcutaneous mastectomy 
with immediate reconstruction.  She was seen in January 1996 
for nausea, vomiting, and abdominal cramping.  In July 1996, 
it was noted that she had a two year history of hypertension.  
She reported numbness in both hands, worse in the right.  On 
neurological consultation in July 1996, the examiner listed 
an impression of "Probable right, and possible left, carpal 
tunnel syndrome."  In July and August 1996, she was seen for 
abdominal pain.  The report of nerve conduction studies 
performed in October 1996 lists an impression of mild 
bilateral carpal tunnel syndrome.  In October 1996, she was 
given a limited duty profile for asthma, migraine headaches, 
and carpal tunnel syndrome.  In October and November 1996, 
she was seen for intermittent abdominal pain.  In December 
1996, a cyst was found in her right breast.  Mammography 
performed in January 1997 did not show any malignancy.  She 
was also seen in January 1997 for sinusitis.

The veteran was released from active duty at the end of March 
1997, at which point she retired from service.

Medical records associated with the veteran's claims file 
reflect that she has continued to receive treatment at 
military facilities since her retirement from service.  In 
April 1997, she filed a claim for compensation for the 
following conditions: migraine headaches, rhinitis and 
sinusitis, asthma, bilateral carpal tunnel syndrome, a 
disorder of the left foot, including the third toe, 
abdominoplasty, hernia repair, hysterectomy, fibrocystic 
breast disease, depression, duodenitis, chronic urticaria, 
and hearing loss.

The veteran received VA medical examinations in July 1997.  
The report of a general medical examination indicated that 
she reported a ten-year history of migraine headaches.  She 
reported that she took medication almost once a week to 
control the headaches.  She reported having had asthma since 
1986.  She indicated that she used inhalers as necessary for 
her asthma.  She reported a two-year history of depression, 
being treated with Prozac.  She reported a history of 
bilateral carpal tunnel syndrome, with surgery on the right 
hand in 1994.  She reported ongoing numbness and weakness of 
the fingers.  She reported chronic pain in her left third 
toe.  She reported that she had undergone two surgeries of 
her right breast due to fibrocystic breast disease.  She 
reported that she had undergone surgery in 1992 to repair a 
ventral hernia.  She reported that she had undergone a 
hysterectomy in 1991.  She reported a history of 
gastroesophageal reflux and duodenitis since 1984.  She 
indicated that she currently took Zantac for those 
conditions.  She reported that she had chronic diarrhea and 
irritable bowel syndrome symptoms almost every other day.

At the time of examination, no skin rash was present.  The 
nose and sinuses appeared within normal limits on 
examination.  On multiple blood pressure readings, the 
systolic pressure ranged from 128 to 153, and the diastolic 
pressure ranged from 71 to 79.  The abdomen was not tender on 
examination.  The examiner noted a two-inch surgical scar 
from an umbilical hernia repair, and a thirteen-inch surgical 
scar from hysterectomy.  There was no hernia on examination.  
The examiner noted a three-inch scar and a one-inch scar on 
the right hand and wrist, from surgery for carpal tunnel 
syndrome and for a ganglion cyst.  The examiner found that 
the veteran's feet were within normal limits.  The examiner 
noted that EKG had shown first degree AV block, and that 
pulmonary function testing had revealed mild restrictive 
disease.  X-rays of the sinuses were normal.  The examiner 
listed diagnoses of migraine headaches, asthma, history of 
bilateral carpal tunnel syndrome, with surgery on right, 
mildly symptomatic, bilateral fibrocystic disease of the 
breasts, status post abdomenoplasty, ventral hernia repair, 
and hysterectomy, history of gastroesophageal reflux disease 
and duodenitis, with normal upper gastrointestinal series X-
rays, and chronic diarrhea, with probable irritable bowel 
syndrome.

On psychiatric examination, the examiner observed that the 
veteran cried and appeared sad.  The veteran reported daily 
crying, poor sleep, continual eating with considerable recent 
weight gain, diminished concentration, and some suicidal 
ideation.  The examiner diagnosed dysthymic disorder, with a 
global assessment of functioning (GAF) score of 50.  
Audiometric testing revealed auditory thresholds at the 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz 
ranging between 15 and 20 decibels in the left ear, and 
between 15 and 25 decibels in the right ear.  Speech 
recognition scores were 92 percent in the left ear and 100 
percent in the right ear.

In August 1997, the veteran was seen at the Medical Center at 
Keesler Air Force Base for a cough and possible pneumonia.  
She was also seen in August 1997 for a fibrocystic mass in 
her breast.

In a November 1997 rating decision, the RO granted service 
connection for transvaginal hysterectomy, dysthymic disorder, 
right carpal tunnel syndrome, urticaria, maxillary sinusitis 
and allergic rhinitis, asthma, migraine headaches, residuals 
of bunionectomy and third and fifth toe ostectomy of the left 
foot with bilateral hallux valgus, gastroesophageal reflux 
disease, irritable bowel syndrome, left ear hearing loss, 
residuals of umbilical ventral hernia, hypertension, and 
fibrocystic breast disease.  The RO also granted special 
monthly compensation based on the anatomical loss of a 
creative organ.  The RO assigned disability ratings of 30 
percent each for transvaginal hysterectomy and dysthymic 
disorder; 10 percent each for right carpal tunnel syndrome, 
urticaria, asthma, migraine headaches, and irritable bowel 
syndrome; and 0 percent each for maxillary sinusitis and 
allergic rhinitis, residuals of bunionectomy and third and 
fifth toe ostectomy of the left foot with bilateral hallux 
valgus, gastroesophageal reflux disease, left ear hearing 
loss, residuals of umbilical ventral hernia, hypertension, 
and fibrocystic breast disease.  The RO denied service 
connection for left carpal tunnel syndrome, right ear hearing 
loss, and tinnitus.  The combined rating was 70 percent.

In December 1997, the veteran filed a notice of disagreement 
with the ratings assigned for right carpal tunnel syndrome, 
asthma, migraine headaches, the foot disabilities, and 
irritable bowel syndrome; and with the denial of service 
connection for left carpal tunnel syndrome and tinnitus.  In 
February 1998, the RO issued a statement of the case.

In March 1998 through August 1998, the veteran received 
physical therapy for her left foot disorder, and was fitted 
for and eventually received shoe inserts to assist with her 
condition.

In a March 1998 substantive appeal, the veteran wrote that 
that a physician had told her that she had nerve damage in 
her right hand.  She asserted that her right hand disorder 
impaired her in typing or holding a pen.  She reported that 
she had been issued splints for both of her hands in 1996, 
and that she had weakness in her left hand as well as the 
right.  She asserted that her asthma was unpredictable and 
confining, and that she had to carry inhalers with her at all 
times.

The veteran wrote that her migraine headaches were so severe 
as to have required emergency room treatment at times.  She 
reported that the medication she took for nausea associated 
with the headaches caused her to sleep for days, and miss 
work.  She reported that memory loss associated with the 
headaches made it unsafe for her to drive alone.  She 
asserted that the migraines led her to stay at home most of 
the time, and caused severe impairment of her ability to 
work.

The veteran wrote that her left foot disorder produced 
ongoing pain, such that she could not walk or stand for long 
periods, and could not wear many types of shoes.  She wrote 
that her irritable bowel syndrome caused chronic diarrhea 
which interfered with employment and all other activities.  
She wrote that she had worked near a flight line in service, 
and that her eardrum had ruptured when flying on duty in 
1981.  She reported that she had constant ringing in her left 
ear.

In May 1998, the veteran was seen at the Keesler Medical 
Center for fever, aches, congestion, and sore throat.  The 
examiner's impression was viral syndrome.  In June 1998, she 
was found to have multiple fibrocystic masses in her breasts.  
It was noted that she wished to proceed with prophylactic 
bilateral mastectomies with immediate reconstruction.  
Treatment notes indicate that she wanted to resort to 
bilateral mastectomy because of pain from recurrent cystic 
areas requiring biopsy, family history of breast and ovarian 
cancer, and fear of cancer.  In July 1998, she was admitted 
to Brooke Army Medical Center, and was found to have had a 
myocardial infarction.  She underwent cardiac 
catheterization.

In August 1998, the veteran filed a notice of disagreement 
with the 0 percent rating for her service-connected 
hypertension.  She noted that she had suffered a heart 
attack.  She also filed a claim for a total disability rating 
due to unemployability.  In August 1998, the RO issued a 
statement of the case regarding the rating for hypertension.  
The veteran filed a substantive appeal on that issue in 
September 1998.

On VA examination in September 1998, the examining physician 
noted the veteran's history of chronic urticarial rash, for 
which the veteran took medication daily.  The examiner noted 
a few spots of urticarial rash on the veteran's forearms, and 
a pigmented rash on both cheeks.  The examiner provided a 
diagnosis of chronic urticarial rash.  The examiner noted a 
history of bronchial asthma, with improvement with the use of 
inhalers, but with one to two attacks per month.  On 
examination, the lungs were clear to auscultation.  The 
examiner listed a diagnosis of recurrent bronchial asthma, 
controlled on inhalers.  The examiner noted the veteran's 
history of chronic diarrhea, with loose stools three to four 
times per day.  The examiner listed a diagnosis of irritable 
bowel syndrome, mild to moderate.

The examiner noted the veteran's history of chronic migraine 
headaches, occurring two to three times per week.  The 
examiner listed a diagnosis of recurrent migraine headaches.  
The examiner noted the veteran's history of depression, worse 
since a recent heart attack.  The examiner listed a diagnosis 
of depression or dysthymic disorder.  The examiner noted the 
veteran's history of stiffness, numbness, and pain of the 
right hand and fingers.  The examiner noted numbness of the 
left hand and fingers from carpal tunnel syndrome.  The 
examiner listed a diagnosis of carpal tunnel syndrome of the 
right hand and fingers.  The examiner noted the veteran's 
history of fibrocystic disease of the breasts.  The examiner 
listed a diagnosis of fibrocystic disease of the breasts.  
The examiner noted the veteran's history of chronic pain in 
the left third toe and foot.  The examiner noted the 
veteran's history of hypertension.  On examination, the 
veteran's blood pressure was 134/83.  The examiner listed a 
diagnosis of essential hypertension, controlled on pills.  
The examiner found that "the veteran's chronic multiple 
medical conditions preclude[d] all active employment."

In October 1998, the veteran had a hearing at the RO.  She 
reported that the condition of her right hand had continually 
worsened since the surgery during service.  She reported that 
she had numbness in the side of the thumb, and that she had 
lost most of the use of her right hand.  She indicated that 
she had to wear a hand brace at all times, or her hand would 
go to sleep.  She reported that she could only write for a 
few minutes at a time.  She indicated that she is right 
handed.  She reported that she had pain in the right hand and 
arm.  She reported that when she tried to pick things up they 
fell out of her hand.  She reported that she used her left 
hand more because of the problems with her right hand, and 
that she was developing pain in her left hand as well.  She 
noted that doctors had found problems with both of her hands 
during service.  She stated that she could not type because 
of the problems with both hands.

The veteran reported that she had developed asthma in 1981, 
and that she currently had to keep an inhaler with her at all 
times.  She indicated that she had a lot of shortness of 
breath.  She reported that she had to use the inhaler about 
once a week.  She reported that she had migraine headaches 
almost every day, and that each headache lasted one to two 
days.  She indicated that she took medication by injection 
for the headaches.  She reported that she did not drive 
anymore, because she could not tolerate light when a headache 
came on.  She reported that she could not do anything during 
a headache, but that she would just go into a dark place and 
hope that medication would make her sleep.

The veteran reported that the VA podiatry service had made a 
shoe insert to address her foot disorders.  She stated that 
one of her toes was completely numb, and dragged when she 
walked.  She reported that the lack of muscle strength in her 
feet caused her to have cramps in her calves.  She reported 
that she could only wear certain types of shoes.  She 
reported that her irritable bowel syndrome, with chronic 
diarrhea, caused severe limitation of activity.  She noted 
that she usually could not sit through a church service, and 
that she had to find out where the nearest bathroom was 
whenever she left her house.  She indicated that she wore a 
pad at all times, because she often did not make it to the 
bathroom on time.  She reported that the extreme limitations 
on activity produced by her migraines and irritable bowel 
syndrome increased her feelings of depression.

The veteran reported that ringing in her ear had begun in 
service, after her eardrum ruptured after she had a cold and 
an ear blockage while flying on an airplane.  She reported 
that she heard a constant sound that made it harder to hear 
other sounds.  She reported that she was first put on 
medication for hypertension in 1992 or 1993, and that she was 
currently on medication for it.  She noted that she had had a 
heart attack in July 1998, and that she was currently on 
medication for hypertension and for high cholesterol.

The veteran reported that she had not worked for most of the 
time since her retirement from service, and that she had 
stopped working completely after she developed pneumonia for 
a second time.  She indicated that she had met with VA 
vocational rehabilitation counselors, and that they had 
concluded that her migraine headaches, irritable bowel 
syndrome, and depression made it not feasible for her to go 
to school.

Notes from December 1998 through May 1999 reflect mental 
health outpatient treatment for ongoing depression.  Records 
from the Keesler Medical Center reflect that, in January 
1999, the veteran underwent bilateral subcutaneous 
mastectomies with immediate insertion of breast implants.  It 
was noted that the veteran had severe fibrocystic disease of 
the breasts.  It was also noted that she had a strong family 
history of breast cancer, with a mother and a sister 
diagnosed with breast cancer in their 40s.  She had more than 
usual discharge from one of the skin wounds, and had follow-
up surgery in February 1999.  She underwent another breast 
surgery in April 1999, to address infection.  In February 
1999, she filed a claim for service-connection for breast 
surgery, including mastectomies.

In a February 1999 rating decision, the RO increased the 
rating for the veteran's migraine headaches from 10 percent 
to 30 percent, and increased the rating for her hypertension 
from 0 percent to 10 percent.  With those changes, the 
combined rating became 80 percent.

In a March 1999 rating decision, the RO denied service 
connection for bilateral subcutaneous mastectomy, and denied 
entitlement to a total rating based on individual 
unemployability.  The RO increased the rating for the 
veteran's hypertension (now status post myocardial 
infarction) to 100 percent from July 1998, and decreased it 
to 10 percent from December 1998.

In April 1999, Lisa D. Curcio, M.D., the Chief of Surgical 
Oncology at the Keesler Medical Center, wrote a statement 
regarding the veteran's bilateral mastectomy surgery.  Dr. 
Curcio noted that the veteran had gone through several 
consultations as part of an extensive decision-making 
process.  Dr. Curcio noted that the veteran had had chronic 
lumps and pain in both breasts due to fibrocystic breast 
disease, that she had a strong family history of breast 
cancer, and that she was cancer phobic.  Dr. Curcio indicated 
that a genetics consultation had resulted in an opinion that 
the veteran was a prime candidate for bilateral mastectomy as 
a preventative measure.  Dr. Curcio noted that the consensus 
of several medical departments was required for the 
performance of a preventative bilateral mastectomy.

In a May 1999 rating decision, the RO again denied service 
connection for bilateral mastectomies.  In May 1999, the 
veteran filed a notice of disagreement with the denial of 
service connection for bilateral mastectomies and the denial 
of a total rating based on individual unemployability.

The claims file contains a copy of a decision from the Social 
Security Administration (SSA).  In July 1999, SSA determined 
that the veteran had been disabled from working since May 
1997, "due to the combined adverse consequences of a 
bilateral mastectomy, irritable colon, right carpal tunnel 
syndrome and migraine headaches."

In a September 1999 substantive appeal, the veteran asserted 
that her bilateral mastectomy was connected to her service-
connected fibrocystic breast disease.  She noted that she had 
undergone two painful surgeries in one year, only to have 
more lumps appear in her breasts.  She noted that physicians 
had informed her that malignancies often went undetected in 
patients with fibrocystic breast disease.  She submitted 
medical literature about fibrocystic breast disease.  The 
literature indicated that the lumps associated with 
fibrocystic breast disease cause difficulty in detecting 
cancerous masses.

In an October 1999 VA examination for heart conditions, it 
was noted that the veteran was on daily medication for 
hypertension and heart disease.  Her blood pressure was 
126/65.  It was noted that EKG revealed a first degree AV 
block, and that an October 1998 stress test had been 
negative, and had shown a METs level of 10.1.  The examiner's 
diagnoses were history of coronary artery disease, with 
myocardial infarction in 1998, and essential hypertension.

Treatment notes from January 2000 reflect that the veteran 
had unstable angina, and that a stress test had been positive 
for myocardial ischemia.  In January 2000, she underwent a 
coronary catheterization, which revealed systemic 
hypertension, mild disease involving the left anterior 
descending and circumflex artery, and high grade stenosis of 
the right coronary artery.

In a July 2000 rating decision, the RO increased the rating 
for the veteran's hypertension, status post myocardial 
infarction, for the period from December 1998 forward, from 
10 percent to 30 percent.

In September 2000, private gastroenterologist Jack A. 
DiPalma, M.D., wrote that he had examined the veteran.  Dr. 
DiPalma noted that the veteran had gastroesophageal reflux 
disease and irritable bowel syndrome.

In February 2001, private neurologist B. A. Bassam, M.D., 
reported that nerve conduction studies showed that the 
veteran had moderately severe left carpal tunnel syndrome.

In August 2001, the veteran had a Board videoconference 
hearing.  She reported that she had ongoing numbness and 
weakness in her right hand.  She reported that she had to 
wear a brace any time she used her right hand.  She reported 
that her left hand had been found during service to have 
borderline carpal tunnel syndrome.  She reported that she 
currently had numbness and weakness in her left hand, and 
that she had to wear a brace on her left hand.

The veteran reported that she used one type of inhaler four 
times every day for her asthma, and that she also had a 
second type of inhaler.  She reported that she had been to 
the emergency room for her asthma symptoms, but had not 
needed to do so in the most recent couple of years.  She 
reported that she had daily migraine headaches, of varying 
severity.  She reported that she had full-blown migraines at 
least three or four days per week.  She reported that since 
her heart attack, she had had to discontinue one of the 
medications she had used for migraines.  She reported that 
she could not leave home alone, because she could not get 
herself home if a migraine started.

The veteran reported that she could not move one of the toes 
in her left foot. She reported that she had to wear special 
shoes with inserts.  She stated that the disabled toe would 
hang up with walking, and cause cramping in the foot.  She 
reported that she developed cramps in her legs with prolonged 
standing.  She reported that her irritable bowel syndrome was 
unpredictable, and that the medication that she could take 
for it made her extremely tired.  She reported that tinnitus 
had begun during service.  She reported that she had worked 
with older airplanes that were very loud.  She reported that 
she began to notice ringing in her ears after a particular 
flight, when she had a blockage in her ear, and then was 
found to have a rupture of her eardrum.  She reported that 
she heard a sound in her ears at all times.

The veteran reported that she was on daily medication for 
hypertension.  She stated that the medication kept her blood 
pressure down, but also made her tired all the time.  She 
reported that she had undergone the bilateral mastectomy 
because doctors had informed her that fibrocystic breast 
disease often prevented early detection of breast cancer.  
She reported that she had undergone frequent surgery for the 
fibrocystic breast disease.  She indicated that doctors had 
told her that her fibrocystic breast disease combined with 
her family history of breast cancer made her a candidate for 
the mastectomy surgery.  She reported that she had worked at 
only one job after her retirement from service, for four to 
six weeks.  She stated that her migraines, irritable bowel 
syndrome, mental dysfunction, and the medications she has to 
take make her unable to work on any predictable schedule.

Analysis

Through correspondence, rating decisions, statements of the 
case, and supplemental statements of the case, the RO has 
notified the veteran of evidence necessary to substantiate 
her claims.  As to the issues addressed in the present Board 
decision, the file shows that pertinent identified records 
have been obtained, and VA examinations have been provided 
where necessary to decide the claims.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied as to these issues.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection for left carpal tunnel syndrome

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran contends that she has left carpal tunnel syndrome 
that began during service.  She is already service connected 
for right carpal tunnel syndrome.

When the veteran reported diminished sensation in the fingers 
of both hands during service in 1983, the examiner's 
impression was possible bilateral carpal tunnel syndrome.  
The veteran was diagnosed with mild right carpal tunnel 
syndrome in April 1992, and she underwent surgery in 1994 to 
address right carpal tunnel syndrome and a ganglion cyst 
wrist.  Service medical records dated from 1994 to 1997 show 
several references to carpal tunnel syndrome, sometimes in 
the right hand only, sometimes bilateral.  The veteran 
reports that she was given splints for both wrists in 1996.

After service, on VA examination in July 1997, the examiner 
noted scars only on the right wrist, but listed among the 
diagnoses a history of bilateral carpal tunnel syndrome.  The 
report of a September 1998 VA examination leaves some 
confusion, as the examiner noted carpal tunnel syndrome of 
the right hand in two places in the report, but of the left 
hand in one place in the report.  Beginning during service, 
the veteran has reported a history of symptoms in both 
wrists, worse in the right.  In February 2001, a private 
neurologist diagnosed left carpal tunnel syndrome, based on 
nerve conduction studies.

While the record shows more symptomatology and treatment for 
the right wrist than the left, there are indications 
beginning in service that the veteran's carpal tunnel 
syndrome affects both wrists.  Overall, there is some 
evidence of left carpal tunnel syndrome during service, there 
is a recent diagnosis of current left carpal tunnel syndrome, 
and the veteran's statements and medical findings provide 
sufficient continuity of symptomatology to establish that 
left carpal tunnel syndrome began in service.  38 C.F.R. 
§ 3.303(b).  The Board concludes that left carpal tunnel 
syndrome was incurred in service, warranting service 
connection.

Service connection for bilateral subcutaneous mastectomies

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

The veteran contends that bilateral subcutaneous mastectomies 
are secondary to her service-connected fibrocystic breast 
disease.  

The veteran's fibrocystic breast disease is service-
connected.  Medical records show the frequent treatment, 
including multiple biopsies, that she has received for that 
disorder.  The veteran's statements, the medical literature 
she submitted, and medical records and opinions all indicate 
that her mastectomies were performed for a combination of 
reasons.  The chief reasons indicated by the evidence were 
the ongoing discomfort and repeated biopsies associated with 
the fibrocystic disease, her family history of cancer, and 
the risk that fibrocystic disease would impair detection of 
cancer.

The veteran's family history is a genetic factor that cannot 
be attributed to her service.  The symptoms of fibrocystic 
disease and the risk of impaired cancer detection are direct 
manifestations of the fibrocystic disease, for which the 
veteran is service-connected.  While the reasons for the 
surgery were various, the Board finds that the veteran's 
service-connected fibrocystic disease was a proximate cause 
of the mastectomies.  Therefore, secondary service connection 
for the mastectomies is granted.

Service connection for tinnitus

The veteran contends that she has tinnitus, particularly in 
her left ear, and that such began during service.  

The veteran has service-connected hearing loss in her left 
ear.  When her hearing was tested in 1974 and 1984, the 
reports did not indicate whether she reported tinnitus.  In 
1993, she reported that she had had tinnitus in her left ear 
intermittently for many years.  After service, in multiple 
statements in 1997 through 2001, the veteran has given fairly 
consistent accounts of her history of tinnitus having begun 
in service, first noticed after an eardrum rupture.  The 
eardrum rupture is not noted in the service medical records 
associated with the claims file.

Taking into account complaints of tinnitus beginning during 
service, and the existence of a service-connected left ear 
hearing loss, the Board finds that there is an approximate 
balance of positive and negative evidence regarding the 
incurrence of tinnitus during the veteran's service.  Giving 
the benefit of the doubt  (38 U.S.C.A. § 5107(b)) to the 
claimant, the Board grants service connection for tinnitus.

Increased rating for migraine headaches

The veteran contends that a disability rating higher than the 
current 30 percent rating is warranted for her service-
connected migraine headaches.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In an initial rating case, on the granting of service 
connection, consideration should be given to whether 
different percentage ratings for different periods of time, 
since the effective date of service connection, are warranted 
based on the facts found (so-called "staged ratings").  
Fenderson v. West, 12 Vet. App. 119 (1999).

When the RO, in the February 1999 rating decision increased 
the rating for migraine headaches from 10 to 30 percent, the 
RO made the 30 percent rating effective from the time of the 
veteran's retirement from service.  

The rating schedule, at 38 C.F.R. § 4.124a, Diagnostic Code 
8100, provides for percentage ratings for migraine headaches, 
as follows:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
................................................ 50

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months  ........ 30

With characteristic prostrating attacks 
averaging one in two months over last 
several months  ........................ 
10

With less frequent attacks  
........................................  0

The veteran's accounts of the affects of her headaches 
indicate that the headaches are completely prostrating.  The 
frequency of headaches that she has described in recent years 
has been from one to several per week, which is considerably 
more frequent than one per month.  She has indicated that she 
is limited in leaving home alone because of her migraines.  
Such limitation produces severe economic inadaptability.  The 
frequency and severity of her migraine headaches meet the 
criteria for a 50 percent rating under the rating schedule.  
While service medical records do not address the frequency of 
the headaches, the evidence since service shows sufficient 
severity and frequency to warrant a 50 percent rating since 
separation from service.  Thus, staged ratings are not 
necessary for her migraines.

Increased rating for hypertension, status post myocardial 
infarction

The veteran appealed the 0 percent rating that the RO 
initially assigned for her service-connected hypertension.  
In the February 1999 rating decision, the RO increased the 
rating for hypertension to 10 percent, effective from the 
time of the veteran's retirement from service.  In a March 
1999 rating decision, the RO assigned a 100 percent rating 
for the veteran's hypertension, now with status post 
myocardial infarction, from July 1998, when she was 
hospitalized for a heart attack, and for three months 
thereafter, with a return to a 10 percent rating in December 
1998.  In a July 2000 rating decision, the RO increased the 
rating for hypertension from December 1998 forward to 30 
percent.  Thus, the RO has already assigned staged ratings 
for the veteran's condition.  The veteran is continuing her 
appeal, seeking higher ratings.




The rating schedule provides, at 38 C.F.R. § 4.104, 
Diagnostic Code 7101, percentage ratings for hypertensive 
vascular disease, as follows:

Diastolic pressure predominantly 130 or 
more  .......... 60

Diastolic pressure predominantly 120 or 
more  .......... 40

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more  ............ 20

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control  ............... 10

The rating schedule provides, at 38 C.F.R. § 4.104, 
Diagnostic Code 7006, the following percentage ratings for 
myocardial infarction:

During and for three months following 
myocardial infarction, documented by 
laboratory tests  ............. 100

Thereafter:

With history of documented myocardial 
infarction, resulting in:

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent  .... 100

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 
50 percent  ..................................................... 
60

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray  
........................................................... 30

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication required  
........ 10

Measurements of the veteran's blood pressure, taken while she 
was on medication, have not produced readings that would 
warrant a compensable rating for hypertension.  Medical 
records indicate, however, that the veteran is on continuous 
medication for her hypertension.  Thus, a rating of at least 
10 percent is warranted. The RO assigned a 100 percent rating 
for three months following her myocardial infarction.  On 
stress testing in October 1998, the METs level was 10.1.  
Test results do not warrant a rating higher than 10 percent.  
The Board concludes that hypertension was no more than 10 
percent disabling from April 1997, and hypertension with 
myocardial infarction was not more than 100 percent from July 
1998 and 30 percent from December 1998.  Thus a higher rating 
for this condition must be denied.

Increased rating for irritable bowel syndrome

The veteran appealed the rating that the RO originally 
assigned for her irritable bowel syndrome; therefore, the 
potential for staged ratings must be considered.  



The rating schedule, at 38 C.F.R. § 4.114, Diagnostic Code 
7319, provides percentage ratings for irritable colon 
syndrome, as follows:

Severe; diarrhea, or alternating diarrhea 
and constipation, with more or less 
constant abdominal distress  
.................................................... 30

Moderate; frequent episodes of bowel 
disturbance with abdominal distress  
................................ 10

Mild; disturbances of bowel function with 
occasional episodes of abdominal distress  
......................... 0

The veteran's irritable bowel syndrome is manifested by 
episodes of diarrhea.  She has described symptoms that are 
frequent and unpredictable, so that she must be aware of the 
location of the nearest bathroom at all times.  The need for 
constant adjustment of her activities makes the effects of 
her irritable bowel syndrome more or less constant.  In 
addition, she has reported that she has to wear a pad at all 
times, and that she often does not make it to the bathroom on 
time.  

Taking into account the veteran's symptoms, the Board finds 
that her irritable bowel syndrome is consistent with a 30 
percent rating, warranting a higher rating to this level.  
The evidence indicates that the symptoms have continued at 
this level since the veteran's retirement from service.  
Therefore, a constant rating of 30 percent since service is 
appropriate, and staged ratings are not warranted.

Total disability rating based on individual unemployability

A total disability rating may be assigned when the combined 
schedular rating is less than total, but the person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or two or more 
disabilities with at least one disability ratable at 40 
percent or more, and a combined rating of 70 percent or more.  
38 C.F.R. § 4.16(a).  Even if the rating combinations 
required under 38 C.F.R. § 4.16(a) are not met, a total 
disability rating is to be assigned if a veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(b).

Depending on the percentage ratings yet to be assigned by the 
RO for the additional disabilities which have been service 
connected by the present Board decision, there might be a 
total schedular compensation rating.  If that were the case, 
the issue of a total compensation rating based on individual 
unemployability would be moot.  However, given that a total 
schedular rating might not be in the offing, the Board will 
address the issue of a total rating based on individual 
unemployability.

Even before the RO assigns disability ratings for the 
veteran's left carpal tunnel syndrome, bilateral subcutaneous 
mastectomies, and tinnitus, the increase of the rating for 
migraine headaches to 50 percent means that the veteran has 
one disability rated at at least 40 percent, and a combined 
rating of more than 70 percent.  There is considerable 
evidence that the veteran is unemployable as a result of her 
service-connected disabilities.  A VA physician who examined 
the veteran in September 1998 concluded that her multiple 
disabilities precluded all active employment.  The SSA 
concluded that the veteran was disabled from working due to 
the combined affects of her breast disease and mastectomies, 
irritable bowel syndrome, right carpal tunnel syndrome, and 
migraine headaches.  

The Board finds that the evidence demonstrates that the 
veteran is unemployable as a result of her service-connected 
disabilities.  The Board therefore grants a total rating 
based on individual unemployability.


ORDER

Service connection for left carpal tunnel syndrome is 
granted.

Secondary service connection for bilateral subcutaneous 
mastectomies is granted.

Service connection for tinnitus is granted.

A higher rating of 50 percent rating for migraine headaches 
is granted.

A higher rating for hypertension, status post myocardial 
infarction, is denied.

A higher rating of 30 percent rating for irritable bowel 
syndrome is granted.

A total disability rating for compensation purposes based on 
individual unemployability is granted.


REMAND

The remaining issues on appeal involve claims for higher 
ratings for right carpal tunnel syndrome, asthma, and a 
disorder of the feet (residuals of left foot bunionectomy and 
ostectomy, with bilateral hallux valgus).  With respect to 
these issues, the Board finds there is a further VA duty to 
assist the veteran.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Increased rating for right carpal tunnel syndrome

The veteran contends that a rating higher than the current 10 
percent rating is warranted for her right carpal tunnel 
syndrome.  The most recent medical findings regarding the 
veteran's right wrist were in a July 1997 VA medical 
examination, in which the examiner noted surgical scars, and 
found that the veteran's carpal tunnel syndrome was mildly 
symptomatic.  Since then, the veteran has reported more than 
mild impairment of her right wrist and hand, indicating that 
she drops objects she tries to grasp, that she has to wear a 
brace whenever she uses her right hand, and that she has lost 
most of the use of her right hand.  The Board finds that more 
recent and more detailed medical findings should be obtained 
to assist in evaluating the veteran's disability from right 
carpal tunnel syndrome.  Any recent treatment records should 
be obtained, and the veteran should receive a new VA 
examination.

Increased rating for asthma

The veteran contends that a rating higher than the current 10 
percent rating is warranted for her asthma.  The veteran's 
asthma is evaluated under Diagnostic Code 6602.  Under that 
code, asthma is evaluated based on the results of pulmonary 
function tests, and the frequency and type of medications 
required.  Additional information is needed to determine the 
appropriate rating for the veteran's asthma.  Any recent 
treatment records should be obtained, and the veteran  should 
receive a new VA examination which includes all information 
needed for rating under Code 6602.

Increased rating for residuals of left foot bunionectomy and 
ostectomy, with bilateral hallux valgus

The veteran has indicated that she cannot control one of the 
toes in her left foot, and that the toe drags when she walks.  
She has reported that she has to wear special shoe inserts, 
and that cramps develop in her legs with prolonged standing.  
The Board finds that the VA examination reports in the file 
do not provide adequately detailed findings with regard to 
the condition of the veteran's left foot.  In addition, as 
service-connection is established for bilateral hallux 
valgus, detailed findings with regard to the function of the 
veteran's right foot are also needed.  In the judgment of the 
Board, recent treatment records concerning this disability 
should also be obtained, and a new examination should be 
performed.

Accordingly, these issues are remanded for the following:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated her since 1997 for right carpal 
tunnel syndrome, asthma, and problems 
with her feet.  The RO should then obtain 
copies of related medical records which 
are not already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA neurological 
examination to determine the current 
severity of her right carpal tunnel 
syndrome.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.

3.  The RO should have the veteran 
undergo a VA respiratory examination, 
including pulmonary function testing, to 
determine the current severity of her 
asthma.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should note whether the 
veteran's asthma requires inhalational 
therapy, oral bronchodilator therapy, 
inhalational anti-inflammatory 
medication, courses of systemic (oral or 
parenteral) corticosteroids, or immuno-
suppressive medications, and how 
frequently each of those types of 
medication must be taken.  The examiner 
should be asked to specify, based on the 
pulmonary function test results, the 
percentage of the predicted FEV-1, and 
FEV-1/FVC, that the veteran achieves.

4.  The RO should have the veteran 
undergo a VA examination to determine the 
severity of her disorder of the feet 
(residuals of left foot bunionectomy and 
ostectomy, with bilateral hallux valgus).  
The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination.


After the completion of the foregoing development, the RO 
should review the claims for higher ratings for right carpal 
tunnel syndrome, asthma, and a disorder of the feet 
(residuals of left foot bunionectomy and ostectomy, with 
bilateral hallux valgus).  If the claims are denied, the 
veteran and her representative should be furnished with a 
supplemental statement of the case,  and afforded an 
opportunity to respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 


